Case 2:18-cv-00254-SPC-NPM Document 70 Filed 10/02/20 Page 1 of 4 PageID 1117




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

VICTOR MRAZ,

               Plaintiff,

v.                                                     Case No.: 2:18-cv-254-FtM-38NPM

I.C. SYSTEMS, INC.,

               Defendant.
                                              /

                                 OPINION AND ORDER1

       Before the Court is Defendant I.C. System Inc. (ICS)’s Motion to Dismiss

Complaint without Prejudice for Lack of Article III Jurisdiction (Doc. 57) and the

parties’ many responses, replies, and notices of supplemental authority.

       This is a Fair Debt Collection Practices Act (FDCPA) case stemming from a

visit to the eye doctor. Mraz’s son went to see Terry Tucker, O.D., who would not

examine him because he was not accompanied by a legal guardian. Dr. Tucker thus

charged Mraz a $50 cancellation fee. Mraz refused to pay the debt because he

never agreed to be responsible for the fee. After failed attempts to contact Mraz,

Dr. Tucker’s office transferred the debt to ICS for collection.

       ICS started its collection process by conducting some standard verification

procedures and sending Mraz a dunning letter. In part, the letter stated, “Since


1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
Case 2:18-cv-00254-SPC-NPM Document 70 Filed 10/02/20 Page 2 of 4 PageID 1118




your payment to Terry L Tucker Od [sic] was refused and returned by your bank ,

you are now responsible for the total balance.” (Doc. 19 at 3; Doc. 26 at 4). That

was not true. The letter also notified Mraz he had thirty days to dispute the validity

of the debt. When Mraz informed ICS he disputed the debt’s validity, ICS stopped

all collection efforts and asked Dr. Tucker for validation. Dr. Tucker notified Mraz

there was no balance due and withdrew the account from collections. ICS took no

further collection measures. But Mraz still filed this suit, claiming the letter caused

him to suffer “anger, anxiety, emotional distress, fear, frustration, humiliation, and

embarrassment.” (Doc. 1-3 at 4).

       Both parties moved for summary judgment. The Court ruled for Mraz on

FDCPA liability and ordered the parties to confer on damages. ICS served a Rule

68 Offer of Judgment on Mraz, Mraz accepted, and the Court entered judgment.

Then, the Eleventh Circuit issued an opinion—Trichell v. Midland Credit Mgmt.,

Inc., 964 F.3d 990 (11th Cir. 2020)—bringing the Court’s subject matter

jurisdiction into question.        ICS now moves to dismiss this case for lack of

jurisdiction under Article III of the Constitution.2 Since ICS mounts a facial attack,

the Court must merely “look and see if the plaintiff has sufficiently alleged a basis

of subject matter jurisdiction,” taking the allegations made in the Complaint as




2 Mraz argues ICS cannot challenge the Court’s jurisdiction after Mraz accepted its offer of
judgment. But ICS made the offer of judgment only after the Court granted Mraz summary
judgment on the issue of liability, which ICS forcefully opposed. If the Court lacks jurisdiction,
its summary judgment order is void. Thus, the Court finds it proper to consider ICS’s motion.




                                                2
Case 2:18-cv-00254-SPC-NPM Document 70 Filed 10/02/20 Page 3 of 4 PageID 1119




true. Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229,

1232 (11th Cir. 2008).

      “Article III standing requires a concrete injury even in the context of a

statutory violation.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016). The

Trichell court considered whether two FDCPA plaintiffs had Article III standing.

Both Trichell plaintiffs received collection letters designed to entice them into

making payments on time-barred debts, potentially giving rise to new limitations

periods. Trichell, 964 F.3d at 995. Although neither plaintiff made a paym ent,

they asserted standing based on risk and informational injuries, which they

considered concrete. The Eleventh Circuit found the plaintiffs lacked standing for

three reasons: (1) they did “not allege that the collection letters posed any risk of

harm to themselves[,]” (2) “any risk that the letters may have posed to them had

dissipated by the time they filed suit[,]” and (3) “an asserted informational injury

that causes no adverse effects cannot satisfy Article III.” Id. at 1000, 1004.

      Trichell is inapposite here because Mraz does not rely on risk or

informational injuries to confer standing.       Rather, Mraz alleged that ICS’s

collection efforts caused him emotional distress. Intangible injuries—like the

emotional harms alleged by Mraz—can be concrete, especially when identified by

Congress as legally cognizable injuries. Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1549 (2016). The FDCA allows plaintiffs to recover “any actual damage sustained”

as a result of a violation. 15 U.S.C. § 1692k(a)(1). And “[a]ctual damages under the

FDCPA include damages for emotional distress.”           Minnifield v. Johnson &




                                          3
Case 2:18-cv-00254-SPC-NPM Document 70 Filed 10/02/20 Page 4 of 4 PageID 1120




Freedman, LLC, 448 F. App’x 914, 916 (11th Cir. 2011). Mraz’s allegations of

emotional harms thus gave him Article III standing to file this suit.3

       Accordingly, it is now

       ORDERED:

        Defendant I.C. System Inc.’s Motion to Dismiss Complaint without

Prejudice for Lack of Article III Jurisdiction (Doc. 57) is DENIED.

       DONE and ORDERED in Fort Myers, Florida on October 2, 2020.




Copies: All Parties of Record




3 Given the importance of the jurisdictional question at issue, the Court reviewed the parties’
summary judgment evidence sua sponte and found nothing that belies Mraz’s damages
allegations.




                                              4
